DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first
 inventor to file provisions of the AIA .

This office action is a response to remarks filed 2/14/2022 wherein claims 1, 3-10, and 12-19 are pending and ready for examination.

Response to Arguments
Applicant’s arguments, see Remarks, filed 2/14/2022, with respect to the rejections of claims 1,3-10, and 12-19 under 35 U.S.C. 35 § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Guan.

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3 – 7, 9, 10, 12 – 16, 18 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Baxley et al. US 20160127931, hereafter referred to as Baxley, in view of Guan; Devin et al, US 9514248 B1, December 6, 2016 hereafter referred to as Guan. 

        As to claim 1, Baxley teaches a method - Baxley [0018] FIG. 9 is a block flow diagram depicting a method for signal analysis to support electromagnetic signature analysis and threat detection) comprising:
receiving, by a device, a device type claim made by a wireless client;
obtaining, by the device, radio frequency (RF) characteristic data for wireless client - Baxley [0220] In block 925, the signal analysis system 130 can receive signal feature vectors. The signal feature vectors may be used in detecting, classifying, and mitigating wireless attacks against one or more wireless devices 110. Here, the claimed ‘obtaining’ is taught by Baxley as ‘can receive’ which also teaches the claimed ‘makes device type claim’ because transmitted packet that contains RF characteristic data identifying the device is transmission that makes a device type claim since the claim is the information sent by a wireless client further taught by Baxley at [0196]);
   inputting, by the device, the RF characteristic data for the wireless client - Baxley [0221] In block 930 the signal analysis system 130 can aggregate and further refine feature vectors…attributes may be added or subtracted from the feature vector, further refining the attributes of the particular signal to better identify and/or classify the contents of the signal. BRI, the claimed ‘obtaining’ is taught by Baxley as ‘can receive’ to a deep learning-based encoder - Baxley [0202] The behavior engine 740 may apply rules, models, or algorithms on presence, location, and time series data to identify normal and abnormal behaviors. The behavior engine 740 may utilize machine-learning algorithms to identify the electromagnetic persona and/or super-persona behaviors of various electromagnetic personas and super-personas associated with various entities being monitored and/or localized over time and space.  BAXLEY DOES NOT TEACH learning, by the device, a latent space representation of the RF characteristic data from the encoder; using, by the device, the learned latent space representation as a unique signature to identify the wireless client in a wireless network; and verifying, by the device, the device type claim made by the wireless client using the learned latent space representation,
HOWEVER IN AN ANALAGOUS ART DIRECTED TO SOLVING THE SAME PROBLEM OF IDENTIFYING RF SIGNAL CHARACTERISTICS GUAN TEACHES
   learning, by the device, a latent space representation of the RF characteristic data from the encoder; – (99) the unsupervised pre-training module 802 uses Bayes Networks to train the remapping module 804 to produce the device pair remap clusters. In alternative embodiments, the unsupervised pre-training process can use PCA, Tree-Embedding, Auto-encoders or RBMs.…the supervised learning process produces a remapped training data set 806. FIG. 10B is an illustrative drawing representing use of the remapping module 804 in remapping of an example feature vector Vin an original feature space spanned by {x.sub.1, x.sub.2, . . . , x.sub.n} according to a generic nonlinear embedding function E into a latent space spanned by {l.sub.1, l.sub.2, . . . , l.sub.k}, where k is not necessarily >n or <n.  Here, the claimed ‘characteristics’ is taught by Guan as ‘feature vector’ shown in 208 in Figure 2.  The claimed ‘learning’ is taught byt Guan as ‘unsupervised pre-training’); 
    using, by the device, the learned latent space representation as a unique signature to identify the wireless client in a wireless network; - Guan [99] … The latent space representation  E(V) allows more efficient learning; and 
verifying, by the device, the device type claim made by the wireless client using the learned latent space representation - Guan [89] Specifically, label data are provided to indicate feature vectors that are verifiably known to be associated with the same user, and label data also are provided that indicate feature vectors that are verifiably known not to be associated with the same user. These known device pair relationships are referred to herein as “labeled”.  To provide latent space representation to Baxley’s i analysis engine would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, in view of the teachings of Guan, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (i.e. deep learning machines / autoencoders latent space representation) with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed, i.e., one skilled in the art would have recognized that the stacked autoencoder used in Nowicki would allow the analysis engine of Baxley to efficiently identify the RF signature of the client as provided by the autoencoder of Guan).

   As to claim 2,(cancelled) 

    As to claim 3, the combination of Baxley and Guan teaches the method as in claim 1, further comprising:
    applying a security policy to the wireless client, based on the identification of the wireless client in the wireless network – Baxley [0183] an enterprise such as an investment bank may have a policy that personnel who work in certain fields, such as equities research, should not be allowed access to personnel who work in other fields, such as investment banking. The system may allow detection of persons in controlled or monitored areas based at least in part on their electromagnetic fingerprint. BRI, the claimed ‘applying’ is taught by Baxley as ‘allow detection’ which can only happen if a security policy is applied to signal access to other fields).

    As to claim 4, the combination of Baxley and Guan teaches the method as in claim 1, wherein the RF characteristic data for the wireless client
    comprises one or more of: a media access control (MAC) randomization pattern, a maximum aggregated MAC service data unit (AMSDU), MAC protocol data unit (MPDU) density support, bandwidths supported by the client, or an indication of dual band support – Baxley [0255] In block 1240, radio frequency personas may be identified based upon wireless modalities known to be associated with autonomous or remote-controlled vehicles. These modalities may include, among others, protocols supporting command and control communications and video backhaul channels. BRI, the claimed ‘dual band support’ is taught by Baxley as ‘backhaul channels’ because the device contains at least the command and control and video backhaul channels that constitute at least two bands).

   As to claim 5, the combination of Baxley and Guan teaches the method as in claim 1, wherein the encoder is part of a deep learning-based autoencoder – Guan (99) I… the unsupervised pre-training module 802 uses Bayes Networks to train the remapping module 804 to produce the device pair remap clusters. In alternative embodiments, the unsupervised pre-training process can use PCA, Tree-Embedding, Auto-encoders or RBMs, for example.   Here, the rationale to combine Baxley with Guan in claim 1 is set forth here in claim 5.

   As to claim 6, the combination of Baxley and Guan teaches the method as in claim 1, wherein the RF characteristic data comprises a scanning  and probing pattern used by the wireless client for network discovery  – Baxley [0262] …Asset discovery may involve active or passive scanning of the electromagnetic environment to find applicable wireless devices 110.  BRI, the claimed ‘probe’ is taught by Baxley as ‘discovery’ because a probe is an active scan).

    As to claim 7, the combination of Baxley and Guan teaches the method as in claim 1, wherein the RF characteristic data comprises one or more of: a beamforming capability of the client, a physical layer (PHY) rate used by the client, a scrambler seed pattern of the client, or spatial stream information for the client - Baxley [0103]The signal decoder module 440 can decode information features by identifying a corresponding physical layer template or signature from the updatable signal signature database 450).

  As to claim 9, the combination of Baxley and Guan teaches the method as in claim 1, further comprising:
    storing the latent space representation in a device signature database – Baxley [0170] The behavior engine 740 can detect behavioral signatures based on preloaded behavior templates stored in a behavior database) that uses a hash table index – Baxley [0179] …When the behavior engine 740 reports a security alert or potential threat, a hashed version of identifying information may be provided to the security systems at the facility being monitored. Those systems may be configured to use a hash mapping to derive the true identity of any potential security threat based at least in part on the received hash form the remote behavior engine 740).

         As to claim 10, claim 10 is an apparatus that is directed to the method of claim 1.  
Therefore claim 10 is rejected for the reasons as set forth in claim 1.          As to claim 11 (cancelled).

         As to claim 12, claim 12 is an apparatus that is directed to the method of claim 3.  
Therefore claim 12 is rejected for the reasons as set forth in claim 3.

As to claim 13, claim 13 is an apparatus that is directed to the method of claim 4.  
Therefore claim 13 is rejected for the reasons as set forth in claim 4.

As to claim 14, claim 14 is an apparatus that is directed to the method of claim 5.  
Therefore claim 14 is rejected for the reasons as set forth in claim 5.

As to claim 15, claim 15 is an apparatus that is directed to the method of claim 6.  
Therefore claim 15 is rejected for the reasons as set forth in claim 6.

As to claim 16, claim 16 is an apparatus that is directed to the method of claim 7.  
Therefore claim 16 is rejected for the reasons as set forth in claim 7.

As to claim 18, claim 18 is an apparatus that is directed to the method of claim 9.  
Therefore claim 18 is rejected for the reasons as set forth in claim 9.

As to claim 19, claim 19 is a non-transitory, computer-readable medium that is directed to the method of claim 1.  
Therefore claim 19 is rejected for the reasons as set forth in claim 1.

As to claim 20, (cancelled).

Claims 8 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Baxley, in view of Guan, and in further view of Rogel et al., US 20200112464 A1, April 9, 2020, hereafter referred to as Rogel. 

   As to claim 8, the combination of Baxley and Guan teaches the method as in claim 1.  THE COMBINATION OF BAXLEY AND NOWICKI DO NOT TEACH wherein the RF characteristic data comprises a carrier frequency offset (CFO) patterns of the client HOWEVER IN AN ANALAGOUS ART THAT IS DIRECTED TO THE SAME FIELD OF ENDEAVOR OF RADIO FREQUENCY FINGERPRINTING ROGEL TECHES wherein the RF characteristic data comprises a carrier frequency offset (CFO) patterns of the client – Rogel [0023] Disclosed herein are a system, method, and computer program product for quick and reliable estimation of Carrier Frequency Offset (CFO) and/or modulation index values in radio frequency (RF) devices.  Adding Rogel’s Carrier Frequency Offset (CFO) to raw analysis engine 240 used in the combination of Baxley and Guan does no more to analysis engine capability than it would do if it were added to any other device. The function remains the same. Predictably, identifying the RF signature by CFO adds an additional feature vector or characteristic to provide additional limiting data for the raw analysis engine 240 to uniquely identify the wireless device by the RF Characteristic. Thus, one of ordinary skill in the art would have been motivated to update the raw analysis engine 240 with the Rogel and thereby gaining, predictably, the commonly understood benefits of such adaptation, that is, an additional RF characteristic such as the carrier frequency offset as additional limiting data to uniquely identify the wireless device).

As to claim 17, claim 17 is an apparatus that is directed to the method of claim 8.  
Therefore claim 17 is rejected for the reasons as set forth in claim 8.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM B. JONES whose telephone number is (571) 272-9637.  The examiner can normally be reached on Mon - Fri., 5:30 a.m. to 2:00 p.m.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-3900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /WILLIAM B JONES/Examiner, Art Unit 249105/15/2022

/ALEXANDER LAGOR/Primary Examiner, Art Unit 2491